33 §SS'O"

MMU(ZBA
PECEIVED IN

©QURT OF CR|M|NAL APPEALS
AUG 19 2015

T»\\S cow&mmza Puams\z. 13 /\o mma MO\Q\WM<>M nw l \mm/M
WM vazs A@Pucm~\{ l\ 01 ma w mm ma
/3\€(‘\1/,\\_ AV\ %€MDM(§ A wifqu D\Q\ZL(L"{ \D :UGC~)\’L
c\>\/\M mt C/>dz»+\msg \Mr\\»a& \M al w ama/mmc
- C>r … Y\ofso\\ H>(L/\v\ K\I\\B\’LMl/\K~{ \3\ Cm(’ud\(_
CQW c>r \m; Vmo»\ />
C)\~\ \\>6_ \)MEL\S QC&AM“( @\S'KQ\\Q’\ /WOQHN \BFUIOM /XHDA&§G\\
/(\m_ QLM\< 0\' ma (m(L/:\zm+(\)( Cmm 0\ N>(>\m&& N~\o (mv\ go fm gmc
M)\% 4 md mm umwa xi 0»\ \e\oia\H& v\\:\0101, 01111~1311 911901¥1, 1v1\11i_3116/x11v16 01~11111113 mM /x110,'v10 1101 /1x1'0
Mvwvm§ F/xmg §111>110011¢01 131111@01161)< \111111101_/11\11'0 /313$137/111110 01'
Cmrx&x:l_. /\L%o 10 1510401131@110 §u\; 1511_16&14£1'0 ma 15051;(>4_

\xmmxg Cux1v1 12255 165 Cl\\ 51er MMMM
31;1L 000 9131_5££11010010£\£12]_30331311&013100;0011 , 131101112_
…MMA ‘ /M\i\y-
11011@3013 1503 F‘Z>d ’~\‘0°\ 0111110@01;13,/><1\10 31110/>1313 \;\AM_BL_

'Z)A 505 501 0‘1,01011001000&
\[, 1301,3113(11(13 1115 F 56 0\°`1 525 25 10111011000113,51112/x130

~_¢

1011151;111512.53£1®&&1
1551151;1 11 1515/111611/5 *11/)£1:511 7£? 751 1;11111;11111151.

\1‘11111111 11115 1111£5111‘1511011 1'1\/1151§11/1/\1111111A111111S,A1>PL1CA111 15 1111

®1111511116 111/51 1111 Y/,\111 131115151111“1 1111 111111111'11“115 111/1115111191/5

151 111~1111111111111 1111@@1111 111151'1 131/11>11115 5111 c/111 \11111111 151111

01111111,1511 1111111215 11111“111/1111111115.1111011~1\11111111 11111111151'15

11111 111111'_1 09 91’11'~11“1(_(1011 H\?_CFLE\/\M 115 FA\BN_\CM\L 1111'1)Rr1A/11a11. SEE
1\/5111111 z1151 §\11'311 &5€1,'111111>_11@1:11 511/1150

51\11\1/511\/57/111'1;5% §\11511 141/1511 \11111!1111>112@1

 

 

 

`.:25101111111\1151/111 11111111/1@1 )/1115/>111
511 ZMAL§UMAMM¢ML_M

L\PP111/\111 15 /11_115 11151111511116 1111 M1111'1511116 1111~111'1111 111115111, 011'1115'1
11111>01&1,11111 1H1115116M11€ 0111111“1115 11111)111, A1115 /111/111511111>11 01(~;12/11115

;ua 11511111)11161111111 111 1111<1`€111\1\11_1111_ R1155115
11111 /\99111;/\11(15 A/111<1\111111 115 111151115(1511 A 11111€(11~11115 COPv’ 61z AFF115A\111

1115111115111 611\11111 111 151/1115 11111111'155,1\1<6@111\1 Yr1151~'1 ibew 111 CA1151'1 110
K@®(/ ZMZZO §1111111‘1111 1511116 11/115 111 1111 2411>1115>11/@1111 511&1¥0111<

13111511511111111/51 15111111111 C1)111111\151115 /1115 111151111111111.11115 A\’1’11U1111/>55£1€15
1111<111111 1111111155 1115111'111115 1150 1;1511111115111 3111115 111111111111111.

 

1
\%1¥£11011 151~ \111‘1§1“111'(1111111_\11\1115116/\111511REPLM

UH151“11”11111?_ /)1<15 a; 0111 1115 MMMM 1111€.
311111111111116 111115@11 1/11>/511 0111511 511/55 11011‘1151111/5111 11215111111115115

A1115115 1111 10 51111,1:01111111 1511 ,/11111 111/1111111611/111~1 11111111 11111111
Qu[zj)\g~( 111(1115 mLP@Qj( 11113 \H/\§ HO( 1301111_,1`101{15 H‘l §1611/\’(111911 OH

/1111 111/\1\11111 151 11115, 11161)1/1 51111_ />111/11111115 Rr1v01A111511 /§111111’111£11\16
|111/11111~16 1111\11111111>15 . 2

 

 

 

MULQ_M%A
3112/330 1110 1361111(31111 321;1:1)(1)(/53,0.%\/§1131/>111»1|E&l§`lj(}
Pe1‘153 1<1111<111 1<1<13151‘111/)1_10 Fm: KQLHPQ<> 1111111_32L m (|1 _U..S,
133 370 |`3 554 L%mc

>1111/1131:1¥1111111%> 131111@13 31111§ G>mz. g 3331 1113.11|)311;'11€3@
1'3115;§ 13131:111111;1111§1§1( 1> 1”3…7, §1:12)1131> 111u11%§3341[d)

31 1111111111 §1111113 111>131'1. 1_\_131111&1111>1;11£32122>, 31z1z_ 1133 11111;113
UH111'113&71\11’1%‘5(:13011_ §§552£\ UMLE_HEGM. girl/3150 U.S.§L

333 l“\ ?: 1310 LLL.§L\LE;EAM_A_
€1>11;2,/>11222§11?31 1311 §§ZZ\ 123 151111;111;111>1),111&3&133@11@
}3§1 w 513 6/9?) 6?/@\ \\ 110111£111;211\1),511& A'1313 QMZ[EL_.
39 3d 333 32376611111;1@‘111@)/611311'111>111&1116_/11’1>111/111113
1111_111111&11116111@ 91213311111011 of 1111 60111112_11'111 \31211§11111121\111; 111-
\/23116111101~1 /11 /111@ 11_\1113111111/111\1 1111/1111116

3131>"13;£311111_1!\1:131111” 111/13 />13112111 pum€ 1111'1_ 13111‘131:1\111211111
\111111€1/11‘11/1\11111111 13 A "CMMN_§IAQL' 3er 11.1§. 11 WA§M|§E(U

1111€1 1511 1131 1315 1233 112 …11111 110111111 1113 1101 /1111>111>11111 11111@
1113 1»11212/11116,111>111111>3111. 1111/1111 113 111 1111_1>1111111311,,011 111@11_11@111116,
611 3161~111'“1 11,1111111 01 1111’1 11111’11&1111€111. \11\3 A&SU(\@A \/1111151&1)1€1>11'113 1211
1111 C fl />1113 1301_111111111111101»11°110011111‘113 131 11113 121/10111111/111~1 111111111116

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1313131,11_11011 01 Qmmz 111 01111121>1 \111/1101116
111 011/111111 \41111\11111611111113 C11111111L &//16113

111 1 1§\/ 13)0111123)(10@£1\07€1 11€1111 11111111°1) § 11&1°_1| 111119111111€1/1
111/1111 11111 \11 CA11111111 11a/111111@ 011 3111/11111311111 1;11>111 1111 /1 1111111131/1&.

1\11111_\3 \1£031\11111 1311131;1111\1111\6 131111111111111 \1111;/111<121311>131111 111/1013
§1311;11 011111>1 §1311.111?1111111_ W@ 131111\111. /)131<11\1 6 /\ 13121'11111)/1111111)

Cau&emll§?l£{@w
1111111133 13 11101611131 11111111111311: 1131;.13 131111 1’111331;0111<311 1311
QMM_ 31//161,1) 3 C A§[ §1'11.(€ 16 1137 \ /111 1111311131'1116/1111{
1111 13133:311311'1 M1112A1211\16151{€A113£Q1131113,A1113 111113,113 111331§11 111,
111111 \\111\3 !331<113 011 1311111'11131113131 1 1932/113 1111111013\1 1313.1113121,/(11&113131'11
1111 Y&m;\ 71 U..S CA111111311111113 1113\11 1313111 \/113111(113 1111 136111
/10 Cm11&11L1Zx/11?3111311\6 /0 A&L CMC/>L 311\611 06 11111°12130211’131163

311 331§_111\1 1111/111551\11..§77‘5319

 

glile 1111 111611111'3 10311312;13 11111111113 113 A11_111>;1111A1 31/\6113
1111_1111311113 11111>1 1:1111111111 1111111~1111/11111111111113,@111116 B1336133_

5331313_2_123. 131131116 111331_111111531331131312_13111111

 

131111311\111\1;1 \11111111§16 1111§1113111111»11 111311:1111131111 11111311
131€131111311_
` 131 113 11/><1111'\01311'3 1111131\\111,1»111'111 6111\1 213/111 1312(115 11 1111 313
11011(113 L/\(\'L,MVL ORJG\HN_S(KHZ& 01113111€ 111\\11116 13111111 1'111113 AAHUNN
2%111131 l(D\§ 11311’10131113 1111>1111~1/11111311 1111111111111311\111111011113 131
1311\1331311 11111>1, 1311101, 1113 111111121'1111<111'1.`&12.111113 1311131111311
31111\11<13 1111 111&11_/133311 0111?311 1111¢013~11'113 1111111111 111 13er3 1113
\11\1\113111 111_1:13111'111131111131\,111/113 1116 \ 111>13 1111 1116111/13 A131’12A1 1113
\11111111 1111111 mem 1313 3116 1_ 130/111 0111131'1 371<11’1,112011 1111
131111'31)1,(111/11~ 1311 1111111111_ 1311 &111113 C113111c111101101 \3111“11~1-
131\1113 R1gn110 /\11>111\1 1113 131'111114\11110111'1£11311 1111111<1113,11311111313

n _ pdi w
001 A mix §M§A\v\ ms 700 \/\A\N_M'L mem 70 APPEN,. \s n sm
vwaw\§\/\ 40 W/\\\l rclmrz m@r\f A\°P tamm 1\»\;\°§\ um\w©,mc§ P\FLA\§GL;\U.) \ meat
m iv\\)r¢vr(\m\¢ \.\\zm\~\@ 10 mm§?\zf\x\i RILCCK\§, 70 \°Rc\\\z 01 ma MM,
mm~L&/,\. \v'/ m HOM\'L of Ua§\mz \\§Wzmm§ m \\H)\x 3000 0 @=\;MZ)A&§AM
\`\Q. V\/>&\ NJM\WL A W\N&R 0\1'<1\£ R\Gm 10 Du\L '\°Rmi§§
U\§Q\U(\KL 3m /pr\ '\§ \&\s¢ PR\UMH\U /3@&\»\§1/§ W/\\\\\z& US(A§
M/ A/Mm 05 0 § 773 F§RA 756000335)

   

(/L\USV{D~

C0.\0%\117/\ 1\7150 70 701 000\1\170 7°7700715'3
7\70 P{L\?_7711'70007\/ 770@£050
477777.§10(0§)£7 L\7117 2 7®0 §771.25 71707@1>1§§0 2050
779 777`7AR7 7\700(01 mm 3 7`707\07& 70 717 71_700 §0(»00000\ 0 071
7'1\177371\`7€7`170 AH`{ WA\L 770 PQG§\'LCL\‘\\&\ SUBPDEHAED 75777 C)\~\\r_ v7777~7715§
701 6007>0\\77041 m 721\1~77711. 7\70 1000411 wr\s /700\010 70 100
9000(11\7717\71 151\77\01§ 015/mom A& 01007010 07 1010 775 0 Cw

020 00 30..77 ,,

§?700110300 §0200 0001117§:7 501 fm 70000_\,77. 70_7007107§777. _
07173(@177 071¢1007 A7.7 501030 §70;70§7_70500@.&&07_7217
%2 101170711<0<0 736 707.01\»0 C€Dd\£ilhlall§iq§in_ll_lih§i
MMM

Fm& 000 0 710 7\\7\0\~\017 00177~7\0 &7\6000 010 7M§7750_7<01
11 100 703 79 , 0000 §00500010;1
MMMBAM 77 73 77/»<717 770501 mm 00 701 0

101 77011010 000 30040,MI»01 00 017107>1 /(0 Ac00\0'1 00 71ch
0100~7 00710/.\1, 000 00 00100\77'100\15, 070 \17\700~7 A101P110
/01&00\710\0~\ 00100%.301/ 7
750000 0019770.L A587§10701 10 701
7500\0071,/>170 010 00 0010(:0~\01 0\'10»\0 0 110010

 
     
 

 

 

(`75'0\1177757 725(7`17(5‘0 737
71111>11715717171777077 775.777110511_157177775700 501/150 7.7.§557770705_

WMMM
3 7077) 770 ,577'11,050 57000100\7 \711\517111177077

77077775 7171‘0 707 577 20§251301

 

7:/\7917777170 770177077017 709 7'1)<71~777\777€ {QJA\_

775 771\9~7 770511715 71\1711117170 1117 777 157 711717711171’ 115/10 7101 />< 7071171

7101/777 157/77~11771716 7111/11 07 177 1101 75 77757 717\01\1155 1009
70701-071/71 *

   

271 '7 3 70 0717117 0117~711;75 07 71711:1_01167776 7775-711117111717,
/\7775 70 010 57107177711\1707770 7 711 0171777" 0 0107710 77771 1111177

7077171 775117157 11711777077711 105 1117101115 701715175 /755151/111711
777\1€71171 77171/ -/.

 

7,7§17 2;7 20777€'7%0), §171/77515757507>17_077751/90 ;1§7]_775_”%7;
7702-7_ 7117217 705 725 779 21757712055)02§770§0,722571,1@

/\7575 70 107/77717771 1>7770 10771~1117~7 177 711 771157 APQEAQANLE, 7511€0911
0 {7075711/71 971=7~71111 770/75 11117710171:01715111. 775717 00771011007.

9777015___7>_71 9717~1 777 000 775.7` 77170;7 20 505 720 591 215 725
1165 25 . 571/715 0010711_\7771111.71505:0005501

  

 

 

 

 

F/5710151 775 907757117 `P5\107077711. 71//).711/><77077

5000 117 9ch 607/1010 7)5\1017517501/57_ MM7107101 7\17175 707
777/790710 757 71171777177771. 7757’17~707 09 7`1‘7 971197 /1\\’7’077~777175 9017\75711_1711\7
177 5117717711175 0077>11 777‘7$71777 7:0510 01 \111:11115 751 1010 17607757 711

071/7001 07 511717117707\775.00 0;0111 11 10054420,§11§01110101311__1.§,11101;111

0111001) 1111 11101,1115 01 1111110111 111111'111110016110011110111 010111
1110 1111 1510/1 1’11;111 111111 11111’_1051>0 14 311

1."\1\11101>101 010 11011210111311110
0111111<1/1211 1)<1>11, "115 1001 110011010' 311 1110 101101~_\111 1011 010
000 1110 \1'1011113 111 111 1111 /111101\111 061110'1§1111 11111211'11111\11014
111111110113111001`1111 11?1111111‘141110 1101 11111:11111111111 1101
AHB \\,0111 q 4 I' ‘¢ ‘r\ \\HAS
1101 1010111;110 01 113 \ 10011 011101111111121<011,\1110&\\111_11110§_' 115
(`_ 001101/1111\11011111116 01 141 1100911011111 1’>111\01 0001111)111>011,
/>1110 1110 1110 10 0111111/11111 111-1900 \1101110 121111\111 01\1~1011111111,

1200/10

’11111111101111, /\11°111/\111 \\ 017 100011101¢111111111°1>101 \1111111111
001 011001& \11111)1 1101+\011\2101‘111,110\119 1111 \101~10111\0111
60011 <1>1/11111111111 0101\11133 ,10 111/111 1110 61111111,/\113111111112 111
00101 1011/111 11110111111111~1 111111111€1/ 10 1010 01\11101°11111_ 111'110)/111
1?113 01 1:/\1011110\1§340%1010 1501110 1110 111)11_ 1011?11\111111113 C111 111111,
1011>11111111110 §1211110(1111111311111 1111111111011\121210 11110 1310
1041>01211 111001111\€ 1311001§ 6121\110 1111 11§1010111 1011)11 11000\111 111
01>1\01110 2004 2?10?111;/1111 1111§11116 11111111& 1111°0111,1111 1101101’11211~
1012/,11111 011111 01 0121001 1111 101\111 1011»11/110'010 1111 1110 1111111, 0
00 001 020 001 P50/4?1`/\111'1.121’151111&01/1>111 Fo111111§11 1111/1100 01'111
/111'10110 1111 50§5 1010 1111 000 01
1\111\0&0 11111111100 1011 1>1011111111111,11100111 00 011 710 41

1\11010 112011 01 1111 1111010,1111 §10 01111110 1111 300\“0111/>0

     

91 121111%1£6 616(11'~( [)r 1611~1&11’_ 66 \60§112(:1_1/(101»1’(1> 616§/(11‘~/ M “!/16@ 111~\~

\“U.C£Ilmil§ \ B..\ \5166(2111(5, /511\361\¢>66111£ CDMRNHAHTS ’(1?.811161§111\{
A66116_ l S`\ \66/1611\€ 111/13/\<1113 61616/11,11§ 111\1066131?10666160.

C£A\F\CM\?_ 1316 /\116\1166161£1@
915 13 /@ CFMH 111111;6/11611166 66 \166/116~/ 616 />11_36/>612

1166\1613 6§16(3;(11316§ 6616 161116 AH\> 01661116 156111(-3 3091'>066@
1511/1116 mm 6110 66116613 1666 111 616 6066_&1116 6116111~1

666 611012116166~1\516661161.

Rmmmml §1161161121)
\1‘1111161…/161<611, 6.)
w L _i,-._l A'{,._.L_/;
6 1956 9161®“111@“1
§’16113@1:6061 (_`1)161161661161@616616
1699 196161961§`66666
9611>@111:>66 61@<113 711le

    

 
  

 
  

3 in §

1016 \D/>ML 116 6661 2336116110111/11
90611111`11111 116
\11111.1/111 \“1661< Q\1001'1S \/\66613 (111161 6111<10

C011115\600 15616016'16110 \5011061>011'1 \31111111 /31°1°111/1116
960 361 ,\1111_11/\16 HARK Q110011_§ \11110 \111611 111111511;611$6666
6\0\11136111’1 \601/106601161110'1<1>16166111_ &1561101 1360101116
111 6116_ 2%%111 1110111111 9066116 C0166 6 0C 61\116 />1>1'>111;/\116&
1406 1101 \~1 606 1111 1l'L1I1016H61/161 \'5161\61116 961 16 \3126_10110 601 61111
\6010€1\15111 §00011411611161116 01011101 11161161 \11611611§6 06
1/11136111'1 60

@6/1116 96111_'__ 610 1601101
1011 1<1~1 611106116116111.111/161110 /\00 666 (_`111111< 01 661 C0166

S\/\l\\_\_ HAK\L 1\’6(1_ CC).\Q_@ D\L(`.LS\DH KHO\A\\\ 69 6 1661 /X(’P(_\CAH’( 13`{ \51
CLA\S U § 16/111

 

1`306\01~\ 911617_60 912 \\161613 9166\1\§ v6161’1_
?\915

1566 06

 

 

 

60001_ 600\0110` 166611

31106111191&66116 C0116:6.
\O.

001111110 1251111)11-/1

611 1>/116116 1111116 951&111 §11011.1111_
' 1313111161 1061 01

\1111111111 1166 11110516§ 16/\11161& 1:0111111 1611/13
11011011 101616161101 \11/1611/\11/1

C01110 110111,\111111/11111/111111111011161}/1611110 1°110'§16.\1111111111111511
1\110 11631>611611111 11601116311 11 111/11111\111 1101 1116 15161101,10 611111 116
1101/11>1>6/111 \111111 11611\111160 601111161 1111/115 61110161111/111~1 116/1010

1110 1101101111111 110116 15610{1161116 161611611 if 1116 6*1%111 fund
§11151/\11116€11116 Q115/111113 1306§101110 01111111 1116 1311 01’
2010 A110 111111611111611161101‘111131106 15

__'___ 6611111160 `_1)6111160

1601166 0a 1110 11011111 1161;111011 5111>11 1516 3611111611 11111116 /1131°611:/1111
151 1101 Cu\&§ 111§1/1/116.

 

 

40006 1616&101116

_r

1211 PA11111 3 111 1111 2115/111 311131111\1
151%111111 011111 111Z
\111111)xv1 11111111111111€1& \)11\11111% 031111\1 ”1111<111

CE(X(\HU\'(' 06~ &E&\HU:;

 

1111% \&10 01M1W 1111>11 {1211@ /11115 C®UU 011°111’_3 0\’ 1111&
110111111111\111 111111‘111 151‘111\11111111;1 151 113 1111111111 111111111>1 11111 11>
11111513111111 /\11@1<111:1 15111/1111/>11111131111,11111€111111 1:1:111(1,
151111111'11111/111 01111 111 1111111\11 1111 C11~11z11 111 1111 01111111

01111111111 /\1\1311/11%./ 1111d 0111111 11 0111~1111/11/11)1>11/>1§ 11111111@113111

RO(LRMN\H@ /1111&§11118 111\111L 1191
1111 1111111111“111111 01111 11Z /11>1>11/11§ />11113 11111101111 01 C11111111/11

A11>11/113 111\\11'1 1:@111;1111111'11111:1111@111/11(111111&111 /11111111\11111\111111;
1>1§1 :§12)111 \/11111111113 A1111@1A11111 11 1111111111>11 /\11111111;

RESWULU 13111311111111) 151

11
1111:1%11111
h 1105 k 01?_’115')(110`1
151111@111>11111 01111111111111&(11
1035 1101%1/ 0{111 Y&Uhin’:(
15111111:111111 1111 711111

\\1

 

N 1266\114 Fcusi guam /\FF\DAM
fame no MH~ 216 U@
251 blm CDUM
dumz \/oru»L
Pmi$\\d\\\\€

CAUSE NO. 2009-22626

IN THE INTEREST OF § IN THE DISTRICT COURT
§

WILLIAM DAVID BRYANT § _

RHOI)ES, CAITLYN REBA ESTHER § 246th JUDICIAL DISTRICT

RHODES AND ABIGAIL ROSE § -

LYNN RHODES §
§

CHILDREN § HARRIS COUNTY, TEXAS

AFFIDAVIT CONCERNING MODIFICATION
OF CUSTODY, POSSESSION AND ACCESS

MEGGEN RH()DES. appeared in person before me today and stated on oath:

"l\/ly name is MEGGEN RHODES. l am at least eighteen years of age, and I am fully
competent to make this affidavit The facts stated in this affidavit are within my personal
knowledge and are true and correct

l am requesting a modification of the custody, possession and access in the interest of
William David Bryant Rhodes, Caitlyn Reba Esther Rhodes, and Abigail Rose Lynn Rhodes. l
believe it is in their best interest to terminate the visitation, possession and access rights of their
father, William Mark Rhodes, for a minimum period of 5 years due to his behavior that led to a
criminal conviction in the 248th Harris County Criminal Court.

William Mark Rhodes was arrested and charged with Z"d degree felony Burglary of a
Habitation With Intent To Commit Assault on April 15, 2010. During the late night hours of
April l5, 20](), he became intoxicated, drove to the street of my residence_. parked his vehicle in
the driveway of an unoccupied house, removed his shoes, and walked down the street to my
residence He entered my house with a key he obtained from our son, William David Bryant
Rhodes, against my wishes He then came in my bedroom and, at approximately l l:30 pm, held
a knife resembling a machete to my neck as if to slit my throat. I woke up and was able to get out
from underneath the knife. He then proceeded to tell me that l had taken away everything from
him and he had nothing to live for. He then forced me to put my hand on the handle of the knife
and pressed the tip against his chest as if to stab himself \N'hen l pulled my hand away after a
struggle, he grabbed my wrist and threatened to break my ann if I didn’t put my hand back on
the knife. I struggled, but he put my hand back on the handle of the knife and pointed it to his
throat and applied pressure, trying to put the knife through his throat. l struggled and was able
get away from him with possession of the weapon. l ran outside and dialed 911 and threw the
knife in the bushes. He followed me outside and took the phone away from me. He told the
dispatcher not to send the police and hung up. When they called back several times, he

 

Aj_'fidavit beeggen Rhodes Page l of 6
EXH|B|T A

threatened to hurt me if l answered the phone. I was able to answer once and communicate that l
needed help. When the police arrived, he was arrested.

From the initial date of separation on April 5, 2009, through the date of the attack,
William Mark Rhodes had repeatedly obtained entry to my home against my wishes by
convincing our son to give him keys. l had the locks changed a total of 4 times from April 5,
2009 through April 15, 2010 to try to prevent him from entering my home. He admitted to
stalking me during this time period. He drove by my house repeatedly during the late night hours
to check and see if anyone besides myself was there. During the days in the week immediately
following the initial separation, I woke up to find Mr. Rhodes standing over my bed, touching
my hair or just walking around my house. He felt he had the right to enter my home at any time
he wished because the children lived there. He initially refused to have visitation with the
children unless it took place inside of my home. l agreed at that point, as l felt it would be better
for me to deal with Mr. Rhodes being in my home than for my children to be without their father.
This occurred from April 2009 through November 2009. During these visitation periods, Mr.
Rhodes fed the children food that I had purchased He also would drink as much alcohol as
possible that was in my home. I repeatedly carrie home and found empty wine and liquor bottles
that had been full when I left the home. Any wine bottles that he was unable to or chose not to
finish had mucus in them, as if Mr. Rhodes had coughed up mucus and spit it into the bottle.

Several weeks after the separation, Mr. Rhodes arrived at my residence intoxicated and
asked to talk to me. I told him l would speak to him outside. He was angry at me and we had an
argument I told him he needed to leave the property He refused. l went inside to call the police.
He forced his way in when llI tried to shut the door, and there was a'physical altercation. He
forcefully took away my cell phone and broke it to prevent me from calling the police. He then
took away the home phone after a struggle and threw it against the wall and broke it and ripped
the base of the phone out of the wall. He then fled the residence When the police arrived later, l
explained what had happened. They found him in the detached garage of my residence holding a
knife to his arm as if he was going to cut his wrists. The only charges the police said l could
press against him was interfering with a call to 91 l. l chose not to press charges, as I was afraid
he would become even more angry and come back and hurt me. During that night, I had friends
come and stay with me. Mr. Rhodes came back to the house two more times with police, saying I
was violating the temporary orders currently in place for our pending divorce. When the police
told him to leave and not come back, he went to his mother’s house (where he lived) and began
making harassing phone calls to me. l had the police come back to the house and, while they
were there, he made another phone call, and they told him to stop calling.

During September of 2009, l noticed certain items were missing out of my horne and
garage, including all of my jewelry, tools, and my violin. Every time something went missing,
Mr. Rhodes called me and harassed me saying that someone l was involved with had stolen the

 

Aj]idavit of Meggen Rhodes Page 2 of 6

items. l was involved with no one during this time period. l was informed by Mr. Rhodes’ sister
that valuable items had gone missing from his mother’s home as well. Mr. Rhodes was not
working and had no source of income during this time period. I strongly suspect that Mr. Rhodes
stole all of these items and sold them.

In November 2009, I told Mr. Rhodes that he could no longer have access to my home
for visitation purposes and that he was not to be on the property if l wasn’t there. On December
14, 2009, I was at work and noticed that all of the emails in my Yahoo account had been deleted.
Most emails were pertaining to the divorce proceedings as well as harassing text messages he
had sent me that I had emailed to myself. I called the police. They found Mr. Rhodes in the
garage at my house. The doors to the house were locked. When l arrived, I was told that l could
not press charges, since there were no signs of forced entry and because l had previously allowed
him on the property. l told Mr. Rhodes, and the police told him, not to come on the property
anymore and they issued a criminal trespass warning

On December 31, 2009, Mr. Rhodes created an email address that was very similar to
mine and sent an email to two of my friends harassing them and slandering me. During the late
night hours, he repeatedly called me asking for forgiveness for everything he had done.

In March 20l0, my best friend spent the night at my home so that l could attend a funeral
the following morning. When l woke up in the moming,. I went outside and found that all four of
her tires had been slashed. I had to pay to have them replaced. Mr. Rhodes had repeatedly made
threats indicating that if l had anyone at my home overnight when the children were present that
he would cause trouble. My girlfriend had recently purchased a new car that Mr. Rhodes would
not have recognized A report was filed with the police, but we were unable to prove that Mr.
Rhodes had slashed the tires.

Also during March 2010, Mr. Rhodes began harassing and threatening coworkers at my
place of employment A police report was filed when Mr. Rhodes left a slanderous note in the
deli of the building where my office was.

There were many instances of harassment and stalking during the time period from April

. 5, 2009 through April 15, 20]0, although I did not report every single instance to the police, as it

took place on almost a daily basis. l was in absolute fear for my safety and the safety of my

children all the time. The only relief came when he was finally arrested and held in Harris
County Jail.

Also, during this time period, Mr. Rhodes was very inconsistent with his visitation with
the children. He would cancel visitation or pick them up late without notice. He refused#to keep
them overnight many weekends that he had visitation. He also refused to exercise holiday and
extended visitation periods during the summer of 2009, Christmas 2009, and spring break 201 0.

 

Ajjidavit of Meggen Rhodes Page 3 of 6

One instance took place on Thanksgiving weekend 2009. l brought the children horne early per
his request from an out of town trip so he could pick them up the Friday after Thanksgiving. l
prepared the children and we waited late into the evening Mr. Rhodes called me at
approximately 9:30 pm and informed me he was just leaving the Renaissance Festival in
Plantersville, Texas and would not pick up the children until the following morning lt sounded
to me like he was intoxicated He also repeatedly refused to take the children to their
extracurricular events during his visitation periods. Caitlyn and Abigail were supposed to
perform in a parade in December 2009, which Mr. Rhodes had agreed to take them to. l had
purchased costumes, etc. for this performance He called at the time they were required to be at
the parade and refused to take them, preventing me the opportunity to take them myself He
provided a cell phone to our son for the purpose of having my whereabouts and activities
reported back to him.

During the entire time period before Mr. Rhodes was arrested, he did not hold a job for
more than a few weeks at a time. He was always behind on child support payments. During
March 2010, he told me that he “had no obligation” to help support his children because I was
the one that filed for divorce (which was finalized in August 2009). He stated that he didn’t care
what the court said. Mr. Rhodes repeatedly asked me to reduce the amount of child support
ordered, and told me he would “stay out of my life” if I did, but if l didn’t he threatened to
continue harassing and stalking me.

I was made aware of two incidents in particular that concerned me greatly regarding the
children. Caitlyn and Abigail told me that one moming, while at their grandmother’s home, Mr.
Rhodes and my son drove away, leaving them standing in the driveway, and then came back
laughing because they thought it was funny to make the girls think they had left them. Another
incident occurred when Mr. Rhodes took the children to the home of his first wife and his other
children to visit. Abigail did not exit the car fast enough and was locked in and left inside for
several minutes. l was also informed that our son, who was 12 years old at the time, was “left in
charge” while they were at visitation at the home of their ill grandmother.

During the spring 2010, I was planning a vacation with the children to Jamaica and
needed Mr. Rhodes’ consent to obtain their passports. Mr. Rhodes refused, and l had to file a
motion with the court to modify the divorce decree to include a passport provision. We were
ordered to mediation, as he refused to sign the modification On April 12, 2010, myself and my
attorney arrived at mediation. Mr. Rhodes had previously told me that he would not appear,
although he did end up appearing While in a room with the mediator, Mr. Rhodes became
emotional and apologized for “everything he had ever done” to me. He promised to treat me
“with the dignity and respect” that I “deserved” from then on. He confessed at this time to having
hired a former military guy to track me and my accounts, and provided all of my personal
information to this person, including my SSN, bank accounts, home and work addresses, etc. He

 

Aj]'idavit of Meggen Rhodes Page 4 of 6

 

promised at this time to have the person to whom he had given all of my personal information
destroy the infonnation. He admitted in front of the mediator that he had used this information to
find out things about me. He also admitted to having installed spyware on my home computer in
order to obtain some of this information Three days later, he was arrested on my front lawn for
the burglary and assault charge.

l obtained a protective order against Mr. Rhodes in the interest of myself and my children
in August 2010. Mr. Rhodes elected not to appear at the hearing, and the Protective Order was
granted by default

Mr. Rhodes was subsequently placed on probation on November 22, 2010, with many
requirements, including inpatient mental and substance abuse treatment He is required to

with the terms of this probation.

I am still in fear for my life. In the past, Mr. Rhodes has used any means possible to
harass, threaten, stalk, and hurt me. lt is my fear that if the terms of the custody, possession, and

prison for his mental health problems because he just doesn’t “like to put things in” his body. He
was unable to give the judge a valid reason why he refused the medication that was prescribed to

l have been repeatedly told by criminal court judges that family court rulings supersede
criminal court rulings and that, if he so chooses, Mr. Rhodes can choose to enforce his visitation
rights and can attend school events, etc., even though there is a 5 year no contact order in place. I
strongly believe that if the custody, possession and access order is not modified prior to Mr.
Rhodes’ release from inpatient treatment, that he will do everything in his power to enforce the
existing order and cause harm to myself and my children. Mr. Rhodes has written two letters to

 

Affl`a'avit of Meggen Rhodes Page 5 of 6

my children since being arrested almost a year ago. My children have not wanted to write back,
even though l told them they could.

Due to the probation, l am not allowed to have any information on Mr. Rhodes"
whereabouts This makes it impossible for me to know when he will be released, and where he is
living and/or working 1 am in fear for my life and the lives of my children every single day. lt is
absolutely imperative that the order be modified to protect our safety and allow us to live a
normal life without the harassment, threats and violent behavior of William Mark Rhodes.”

%

Affiant S~ignature

lhwca Kk@das

Affiant Prifit(ejd Name

Address and phone number of the Affiant are not
being disclosed for safety purposes. Such
information will be provided directly to the court as
requested due to the sensitive nature of these
proceedings

SlGNED under oath before me on this 6 )'7/ day of W. 201 l.

   
 

Nota Public, State of Texas

retry

§§ 6(€_ Jan W Keegan
¢z 20 My Comm\ssion Exoires

-"$’ 06/30/2012

‘BL'-

 

 

Affidavit of Meggen Rhodes Page 6 of 6

UW"

Q?€§WO'U F°!¥F'~;WQ

-';TATE OF TEXAS

C_OUi-é TY OF HARR|S

1 Chris Daniei, 3istri~:t Cier kofHari
this ~ a trw and correct co ,'_ry n“' ero.d filed and or recorded

in mi _ .'i:'ce electronically or i..arc , az e’ars on this date.

Witnes- my officiai hand and se;i et etfi ct 1..is g f .' Ep 7915

ounty, Texas ce_rtiiy that

 
 
  
   

 

cHRis D~v,_t or sr -';rcr c..::ak

-’"- ¢\1.~‘_§_\ TE .AS
~ M\Deputy

il

\_

bel'[lll€(l UOCliiTl€il[ l\lUlTlD€l'l 4D_JUOA /V - l'£‘i$i€ l Ol l

   

1_)

<

THE srArrz or rExAs _ D.A. too NuiviBER;1627744
VS. CJIS TRACKING NO.:9165322967-A001
WILLIAM MARK RHODES SPN: 01532294 BY: CM DA NO: 002198666
831 ,cArEcRrrsr Don; wM 02 20 61 AGENCY;HCP4
HousroN, rx 77032 r)ArE PREPARED:;_sli;;z___@rQijQ__,-~» o/R No; Hc1000sis97
"‘~ '””’ ARREST DATE; 04 15 10
Ncic conn 2202 05 RELATED cAsi-:s;
FELONY CHARGE: BURGLARY OF HABITATION
CAUSE NOI 1259408 BAH;.:$NO`-B\OND w
HARRis couNTY Disriucr count No; 248 “'_"'PRIOR CAUSE\N@:
riRsr sETrrNo DATE:

 

lN THE NAME AND BY AU'I`HORITY OF THE STATE OF TEXAS:

The duly organized Grand Jury of Ham's County, Texas, presents in the District Court of Harris County, Texas, that in Harris County, Texas,
WILLIAM MARK RHODES, hereafter styled the Defendant, heretofore on or about APRIL 15, 2010, did then and there unlawfully, without
the effective consent of the owner, namely, without any consent of any kind, intentionally enter a habitation owned by MEGGEN RHODES, a
person having a greater right to possession of the habitation than the Defendant, and commit and attempt to commit assault of MEGGEN
RHODES.

lt is further presented that, at the time that the Defendant committed the felony offense of BURGLARY OF A HABITATION on or about APRIL
15, 2010, as hereinabove alleged, he used and exhibited a deadly weapori, namely, a KNIFE, during the commission of said offense and during the
immediate flight from said offense `

ida limit Cout?. f

F l ii ii iii
Loren Jacksorr
District Ci€-ri<

‘ "zil§§§irj§gj:

  
  

"~' Cerint-,‘, "ir:>::i'.¢

Dc put','

Foreman 17»9'n

AGA[NS’I` THE PEACE AND DIGNITY OF THE STATE._ ` ` ,
omit-1 / .
0’

 

FOREMAN OF THE GRAND IURY

INDICTMENT

CASE No. 125940801010 pz
INcn)EN'r NoJTRN: 9165322967A001 .

 

IN THE 248TH DISTRICT `

 

 

 

 

 

 

 

 

 

 

 

 

THE STATE oF TExAs ' §
' §
v. § COURT ~’*s“‘
§ ,
RHODES,WILLIAM MARK § HARRIS COUNTY, TEXAS
- §
smu-irm No.:'i'x08582046 § ‘ `
JUDGMENT An.iUnicA'rlNG GUILT ' §
\ ®/
anne hanna uo~. JoAN cAMPBELL _ §§§;;§§“”°°‘ 9/4/201\ §
A!.tornoy for State: COLLEEN BARNE']T Seuf;;ngn:r ‘E¢VS?PATEL
11/22/2010 v 7 _ _' §
BURGLARY OF l-IABITA.TION WITH INTENT TO COMMIT ASSALLL
. %
4/15/`201'0 t /\X@
mm _ gm y ', » / ' ' ' ` Emdinmnllssdl!_i&s.sssm ~
zim DEGREE FELoNY ,FNQT 'rmin\@ YEs, No'r A rian
wrrHoU'r AN AGREED RECOMMF.NDAHON K@Q)/
Dar.e Sentem=e lmposad: 9/4/2012 Daw §§qu Commenoe: 9/4'2012

 

P ` h t dPla f \ /
C°“{‘,§n§§nt°“ °° ° 6 YEARS iNs'rI'ruTroNAL Dr\§§ion, row
mrs summer smi@irdlr coNcUnnEN'rLY

 

[:l sEmNcs or conrmmmn'r sosrnNnm,\,p/@:snnm smcim oN comm smsvisroN ron N/A.

 

s N/A s&q 3 " l] vic'ma (see beinw> El AGENcY/Ac.i-:N'r rees harm

 

 

 

 

 

 

 

 

 

. _E‘
Sox Ot!ender Rogistrstion Requi.rements do not ap to the De!endnnt 'l`Ex. OODE CR¢M. PROC. chapter 62 §
Thesgsofthevionmatthzhmeuftheo£snsewssN/©B §§
' l / \ w a §
. ° ` - fm 49 ~
mm mmd: mm__s¢mzm_@___wm _
o §§
‘ =
n ..; #.,'._n;.¢\,‘. '.‘,' `- 1 ‘ n v 1 1 §
NlA DAYS ,\ 4` S: NlA '
Al!,“* ‘ " md indlmmdnbsvomlnoorponvdln¢o¢he’ olm** bolowby '

 

 

The Court previously\fe/rred adjudication of guilt m this case. Subsequontly, the Court heard the matter of De{endnnt’s compliance with

and obedience to the terms and conditions of the Ccurt’s Order ofDefsrred Adiudicat:ion of G`uilt,. The State appeared by her District Attorney.

E. Defsndnnt appenred' m person with Counsel
I:] Defendant knowingly, intelligently, and voluntarily waived the right tn representation by counsel' m writing in open oourt.

ARor hearing and umsidering the evidence presented by both sidos, the Court. FINDS THE FOLLOWING: (1) The Ccurt previously found the
Defondant to be qualified for community supervision.' (2) The Court DEFEI¢RRD further prooeedinga, made no finding of guilt, and rendered no judgment;
(3) The Court. issued an order placing Defendnnt on community supervision for a period of 6 YEABS;
(4) The Court assessed a fine of $ NIA; (5) While on community supervision Dsfsndant violated the terms and conditions of community supervision as sat
out in the Stats' s ORIGINAL Motion so Adjudicaw Guilt as follows:

 

Awordingly. t.hs Court GRAN'IS the Scate’ s Mota`on to Adjudicat.e the Defsndant‘e Gudt m the above cause. anmc the Defendnnt committed

the oEenae on the date s.s noted above, the Court. ORDERS, ADJUDGES AND DECREES that Defendant re GU'ILTY of the efense. The Court
FlNDS the Presontom Invescigat;ion, if so orderod, was done according no the applicable provisions of TEK OODB CRIM. PB.OC. arth 42.12 § 9.

RHOQ¥S. WlLLIAH MARK._]¥E`B¢B$OI°I°_B||].dosm . P¢lo l of! 3

RRGNWO"§I 9¢830\10338_

. _ e.Court OR.DERS Defendant punished as indicated above. The Court OB.DERS Defendant to pay all S.nea. court costs, and restitution as

4

indicated ‘abbve.

P_uniahmcnt_Qv.tiam_(aalacLQnal
8 Conh`nement in State Jail or Iostitutlonal Dlviaion. 'I'he Court ORDERS the authorized agent of the State of Texas or the Sheri& of this
County to take, safely convey, and deliver Defendant to the Diractor, lnstltutlonal Divialon, TDCJ. The Court ORDEBS Defnndant. to be con§nsd
for the period and in the manner indicated above. The Court OB.DEBS Defandant remanded to the cusmdy of the Sheri§ of this county until the Sheri§
can obey t_he directions of this sentence The Court ORDERS that upon release &om conEnement, Dei‘endant proceed immediately to the Harris
County Dia't.rlct Clerk’s othe. Once them the Court OB.DERS Defendant to pay, or make arrangements to pay, any remaining unpaid ines, court

costa, and mtitution aa ordered by the Court above.
L__] County Ja.il--Con!inement l Coanemant in Liou of Payment. The Court OR.DERS Defendant immediately committed to the custody of the

Sherlff of H_arri.s County, Texas on the date the sentence is to commence Defendant shall be con&ned in the Harrls County Jall |br the period
indicated above. The Court ORDERS that upon release from confnement, Det'endant shall proceed immediately to the lian'is County Distrlct
Clerk‘s omce. Once there, the Court ORDERS Defendant to pay, or make arrangements to pay, any remaining unpaid fines. court costs, and
restitution as ordered by the Oourt above.

D F~ioo Only Payment. The punishment assessed against Defendant is for a FINE ONLY. T'he Court ORDF.RS De§e\l\rdant to proceed immediately to
the Od‘lce of the Harrla County Dlatrict Clerk. Onoe there, the Court OBDEB$ Defendant to pay or make arrar§n'§nts to pay all fines and court

costs as ordered by the Court in this cause. @\
E The Coun Oannns Defendant‘s sentence mcu'mo Q
E] The Court OB.DERS De£=.ndant’a sentence of uminement SUSFENDED. The Court ORDERS Defendant ngpa on community supervision for the

adjudged period (above) so long as Defendant abides by and does not violate the terms and conditions ofccor€ijpuo.ity supervision The order setting
forth the terms and conditions of community supervision is incorporated into this judgment by referen’§
' t incarcerated

The Court OB.DEBS that Defendant is given credit noted above on this sentence for tha time

N-._

  

     

 

   
 

APPEAL WAIV'ED. NO PERMISSION APPEAL RANTED.

Famlly Violence: 0 §O§p
The Court FINDS that De£endant was prosecuted for an offense under Title 5 of l coal Code that involved family violence. '!'EX.

cons c`nm. P`noc. m 42.013. , \
@'

Deadly Wenpon. '
7 e, d ’ e co 'osion of a felony oH_enae or during
wea o%l:iaed or exhibited TEX. OODE

  

  
  

%

  
    

The Court FINDS Defendant used on~zsm A;~\@ / ? 9 -
sumner q lai won x `)`° Lcsu: aN/rmis; cl mgm Thumbpnnt

oh

dHODEB, WILLIAM MARK_IZBQ¢°BDIG ll)_.'i[l].¢bm Page 2 ofS L(

:\:

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

 

 

but never messages directly from him.

Q Okay. Tell me about this past father' s day,
right. What happened?

A , Yes. He and I went to Galveston, my dad and
I, and before that trip Hannah and David and myself went
out to do something and I asked David would you like to
record a message on my camera, like, saying just happy
father' s day and I didn' t understand that that was not
okay. And so I recorded the message and then on the
trip before I showed it to him, I said, well, you know,
I have a present for you, David said happy father's day
for you. I got it and my dad said, no, no, no. I
cannot see that. And so I didn't show it to him. I
erased it off of my camera, but he made known not to
view the message, so.

Q So, is your dad pretty cognizant of the
Court's order and he avoids all contact, to the best of
your knowledge?

A Yes.

Q Okay.

MR. PATEL: I think that's it, Your
Honor.

MR. PHANCO: Nothing, Your Honor.

THE COURT: A11 right. Thank you, ma’am.

 

 

Vanessa C. Owens, CSR
P.O. Box 236,A1vin, Texas 77512
281 331- 2843

 

 

 

, .~ . _F_~--¢.»¢ ve ':
.».».,._, .. . __ k r‘v‘~, ,_,_1';'~.~.-.:.§1._:`§: -~ _» - . ..‘ _.
.. 4. j-a_ ~~, j'.;.;';g:;;*.*,-~:$,"'/é¢.;=?»\.."".7‘?~1»;5"»~*§~€'* f "

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

 

You may step down.
n If you'll call your next.

MR. PATEL: Your Honor, defense rests.

THE COURT: Defense rests. State close?

(Defense Rests.)

MR. PHANCO: State close and rests, Your
Honor.

THE COURT: All right. I don't need
argument on this case. If you’ll, please, stand
Mr. Rhodes. I find you are the same person who received
deferred adjudication in this cause. I find you
violated terms and conditions of the deferred
adjudication. I find you guilty of the offense of
burglary of a habitation.

Does anyone have anything further on
punishment, State or defense?

MR. PHANCO: Nothing from the State. We
rests.

MR. PATEL: We would like to request
maybe straight probation, Your Honor. And in lieu of

guilty plea.

THE COURT: All right. I remember this
case. And just had to glance back at the P.S.I. 4I
remembered the case. I remembered the testimony of

Ms. Rhodes because although the P.S.I. she wanted you to

 

Vanessa C. Owens, CSR
P.O. Box 236, Alvin, Texas 77512
281~331~2843

 

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

 

 

go to prison, she, for the sake of the children, in the

P.S.I. hearing said, no. But I do remember the case. I.

remember her testimony. What lead up to the night of
the burglary of a habitation.

I find you guilty, Mr. Rhodes, and I

Having nothing to say. It's the order of
the Court you be remanded to the Harris County Sheriff‘s
Department. They will take you to the Institutional
Division of the Texas Department of Criminal Justice.
You should remain there for not longer than six years.

Step on back.

(Whereupon, this hearing was concluded.)

 

 

 

Vanessa C. Owens, CSR
P.O. Box 236, Alvin, Texas 77512
281~331-2843

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

,,.,__,...,` 1 sr ¢~\'?"\"`
, _.¢.~.~. zw 7~)'>3"`5"-»!;:¢~""! “`.' _\

 

58

 

 

TRIAL COURT CAUSE NO. 1259408
THE STATE OF TEXAS )
COUNTY OF HARRIS )
I, Vanessa C. Owens, Deputy Court Reporter in and
for the 248th Judicial District Court of\Harris County,

State of Texas, do hereby certify that the above and

2013. .
________`_“__`__`§e §§_E§§_E§E;§_

Vanessa C. Owens,
Expiration Date: 12/31/13
Deputy Court Reporter
Brazoria County, Texas
P.O. Box 236

Alvin, Texas 77512
281-331-2843

 

Vanessa C. Owens, CSR
P.O. Box 236, Alvin, Texas 77512
281~331~2843

 

 

 

fmha ne 125? ‘( 0?3~/\

111
Hzmsmtt Gmxt \Xa/xm\\\e

BOND;/O/ 1 NO. 125940801010 SPN. 01532294 SXO`\
‘ ' \

The State of Texas In the 24eeh District Court
vs. County Criminal Court at Law No.
RHODES, wILLIAM MARK ` , Defendant Harris County, TeXas

   
 
 

 

02/20/1961 , DOB coM PFG; 0

 

PROBABLE CAUSE FOR FURTHER DETENTIO "l ORY WARNINGS BY l\lAGISTRATE

Today, the above named defendant, charged with BURGLARY oF HABITATIQN , appeared before
the undersigned authority. (the Court) [:| in persona BL by video teleconference.

|Au statements in bold should be addressed to defendant

 

 

Do you request appointment of counsel? (check one)
3 NO. The defendant did not request appointment of counsel

if YES. The defendant requested appointment of counsel.‘ The Court ORDERS the Office of Pre-Trial Services (PTS) to
immediately assist defendant in preparing a request for appointment of counsel. PTS shall forward defendants request to
the judge of the court in which the case is pending within 24 hours.

 

If you are not a United States citizen, you may be entitled to have us notify your country's consular
representative here in the United States. Do you want us to notify your country‘s consular officials?(check one)
j NO.

 

 

 

 

 

 

 

Il YES. What country? . If you are a citizen of a country that requires us to notify
your country_'s consular representative, We shall notify them as soon as possible.
j MANDATORY NOTIFICATION. CLERK, NOTIFY (Country) CONSULATE.
lf you are a foreign national, please provide the following information:
Mr./Ms:
(father's name {surname}/ mother's maiden name / first name) ~ Date of birth (rnm/dd/yy)
Place of birth
Passport number Date of passport issuance Place of passport issuance
This proceeding was interpreted by: § (Print name of interpreter)

 

 

ORDER

3 The Court FINDS probable cause for further detention DOES NOT EXIST. Accordingly, in this case, the Court ORDERS the
; law enforcement agency/officer having custody of the defendant to immediately release the defendant from custodyl

~ The Court FINDS PROBABLE CAUSE for further detention'EXISTS. The Court set and/or reviewed the defendants bond,
and in clear and unambiguous language, the Court l) advised defendant of his rights as enumerated in Article 15.17 of the

 

 

§ Texas Code of Criminal Procedure and 2) provided him With information required by law. Accordingly, The Court ORDERS
§ defendant committed to the custody of the Sheriff of Harris County, Texas. Defendant shall remain in the Sheriff's custody
g until he posts bail in this cause, or until further orders by the Court.

§‘\Bail is set at $ lO( Q® El Personal Bond is [l APPROVED El DISAPPROVED B`REFERRED
§ _

Z M_/

§ 04/16/2010 Nl>ht mind Q

g)Are/ rule w/\ l'_

Prosecutor’ s printed naiii e ' ' Defense Counsdl’s printed name

  

 

UDG§, 248TH District Court
Harris County, T E X A S C\lH/Z,

P.'ea,= d"icrn"=~"ts r:n-3g c 'fer.se; CR (@ ¢
PageZ of2 U_:-:i'ate: §/'.'2»;07 g_.“ 4 z , `\ ) %

l
._\T
"`l
§

(4\\
§
v\

HIM mH>:w C_~ Hm?....»»m £ .Z>E», wr©cm§@©mm~ma 5 newman
59 Q§ma § ZooE… »\l

5.~3?..@8# /l\W

m mw_im wr…-~/\E>_tn..~.ww

 

inc/nan _.~mm.$w

 

n,cclw ~.__m C.a?:nm:~ $_.Enzmmc zmno.:.:mz:>:oz § :_.…>Ezo bn

CA,Q:%:; /_,L ?~t.,£~?. WEOUMM

 

 

jon m,o~§ 5me no mo&:m o~.m::~ ana Wmmm\~ HI…… wier/wm m.CW …tm:~ Ca/A:\ :;N;o

 

 

 

 

 

 

 

§ .
zero o §§ mmr/§§i… ‘Rto…_mwaw,.\wx anna s \a tent
Mz_n.o~§§o§ ooc:»m_ \ rts/w
w.…- ,w
l _t\_
®§, .. %
. . /ll\\

" i

t if .< ltl.;`:i‘;l-/ /"l__
z 0
L_,.
il Causel\"o. l/l%qA"OX

.’;- THE STATE oF T£.\'As lNTH£ ZM DisTRiCTCOL‘RT

CoL.=i\T\' CRisiiN.AL COL‘RT AT L.Aw No.

   

“lll
,, t

ph

\.

M\\\\Ol\'\l\ lZJ\/\U(log ,Defendant HARRls CouNT\', T£xAs

\

.-~\

\

TRiAL CouRT'S CERTiFicArioN or DEFENDANT's Rioiir or APPEAL*

\,¥ l4 judge ofthe trial couri, certify this criminal case:

§ is not a plea~bargain case, and the defendant has the right of appeal for]

is a plea-bargain case, but matters were raised by written motion filed and ruled on before tnal, and
not withdrawn or waived, and the defendant has the right ofappeal. [0)‘]

:] is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
right of appeal [or]
\__> M is a plea-bargain case, and the defendant has NO right ofappeal. lori £\@,y{ lam `Q(,: \’dl'\{\\ \£M\L~{
l:l the defendant has waived the right of appeal llllt(`\t\ll»&l&

._,» § :M ggp‘g¢lZUlU

J' ge Date Signed

l have received a copy of this certification l have also een informed of my rights concerning any appeal of
this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 ofthe
Texas Rules oprpellate Procedure l have been admonished that my attorney must mail a copy ofthe court of
appeals's judgment and opinion to my last known address and that l have only 30 days in which to file apro se
petition for discretionary review in the court of appeals TEX. R. APP. P. 682 l acknowledge that, ifl wish to
appeal this case and if l am entitled to do so, it is my duty to inform my appellate attomey_ by written
communication7 of any change in the address at which l am currently living or any change in my current prison
unit I understand that, because of appellate deadlines ifl fail to timely inform my appellate attorney of any
change in my address, l may lose the ponunity to file apro se petition for discretionary review `

é@/XZ:¢£ `7?@§ m Cl/… m nor§£/

efen v Defendant‘s Coun§el

//v ..' ,v}\.'ll ¢l\l\»\ ,-', J\_! \/\`\
sw\l\y\n\ yi+\/tn~\a-ilin ')l _~A,,Ja“$ /lelephone number; '/] 135 §§ \4 ny 5_,0 \;{

 

',v‘/)“\Hlt/ i'/U .z~ r~‘.'-

 

  

Fax number (ifan_v`): ’l L 35 &a`\_g `n-y Q
B`z' ~ /
".-'\ defendant in a criminal case has the right of appeal under these rules The trial court shall enter a certification ofihe defendants
' right to appeal in every case in Which it enters a judgment of guilt or other appealable order ln a plea bargain case-that is, a case in

“hich a defendants plea was guilty or no./0 contendere and the punishment did not exceed the punishrrientrecommended by the
prosecutor and agreed to by t`:'.e defendant - a defendant may appeal only: (A) those matters that were raised by a written motion filed
and ruled on before trial_ or (B`j after getting the trial court's permission to appeal " TEXAS Rf_'LES OF APPELLATZ}ROCED\;RE

25.21_'3`)(2) l Fb\!"l€
CLER .
l '1§ K C"R@ WH/< 3`%9€

3

Ccuite rio l&§‘i‘{@%~/X

 

\/
Ps\itiiiixi(tit liv/\uii\iioi~t

 

 

 

    

/~d/re

CAUSE No. 12594§Q

THE STATE or TExAs § lN THE DisTRiCT / 248TH /
§ CouNTY CRiiviiNAL CouRT AT LAW

vs. § No. '
§ OF HARRis CouNTv TEXAS

RHODES,WILLiAM F § L E D

 

 

 

 

DEFEN DANT LSi§iii¢Jia§i`§i"
SPN# 01532294
ama Hsrrts County, Texas
PSYCHlATRiC 0R MEi)iCAL STATuS RdzPORT

 

Deputy

This Repoi“t is made not later than twenty-one (Zl ) days ofthe issuance ofthe Court’s
Order in the above case. Pursuant to the Court’s Oi'der, l have conducted the following
examination on the defendant (c_heck all that apply)

U Psychiatric examination

Cl Medical examination

Cl The defendant is no longer in custody and l did not conduct an examination

ij The defendant is in custody` but l did not conduct an examination

g Other

(Check all that apply)

 

 

19 PsYCHiATRiC STATUS El Mi;i)ic‘AL S'rA'rus

 

 

After examining the defendant, l have determined that. as of After examining the defendant` l have

today, the defendant determined that_ as of todziy._ the defendant

appears to be

D appears to be demonstrating aggressive and
unpredictable behavior. El physically unable to attend courl_

U physically able to attend court.

L_; ,_ fi§.ieeéi.v`irig;-`rii“edi`céiiioi'i.
U needs additional time, (days), for stabilization

D does not need medications

CI has refused to be placed on medication
Cl needs a fomial mental health evaluation

 

 

 

 

 

 

El Other
Signed o_r_i the day '; of wm 20 7 b.
z !', » 1 ¢ J '
m mr /a two M t wm M./@é aj WCQ,
Attending Physician (Please Print) Attending Physician (Signature)

Approved 02/04/04

 

¢

 

CAUSE No. l QS`Ci WOY QV\
THE STATE or TExAs § IN THis;2 \chl/{\DISTRICT CoURT/
§ CoUNTY CoURT Ar LAw No. _@ 132
§ f
Vs. , § °
` §
l)~l{\\';~_;,-., _¢,¢-t.‘. ., »~, -.“ .`,s»{.` .',z.,..l. _.u__ _ .,.':r_;;g_~,.._~'~n._ 3,`~`».4,_)__ ._.,~;‘~_,..~` ,;-,;j x» ~ - ~ ~ ---

TH]S EVIDENCE INCLUDES.THE FOLLO\§/ING:

ée<>/ms _t.,s

 

 

The Court ORDERS the Sheriff of Harris County to take necessary steps to ensure that

qualified personnel perform a psychiatric or medical exam to determine if the defendant needs

psychiatric and/ medical care and/ or medication »
DAG:r;ate is currently incarcerated in the Harris County Jail.

Cl The inmate will be arriving in Harris County Jail on (date).

The Court ORDERS the Clerl< Ofthe Court to fax a copy ofthis Order to the doctor

   
 

indicated belot nd to place the fax confirmation receipt in the Court’s file

(Psychiatric exam) Cl (Medical exam)
Medical Director Medical Director
MHl\'IRA Forensic Uriit Harris County Jail Medical Unit
" Voice (713) 755-7721 Voice (713) 755-6541
FAX (713) 755~4386 FAX (713) 755»1246

`.

The Court ORDERS the doctor who _ e evaluation to file his findings no later than

the twenty-first (21$‘) day after the issuance fthis Oro-e,

APR is tmt

      

» Signed

 

UUCUH]UIIL l\lLllllUC`l. L+_)IUU.L/_) ' l"dt;€ l Ul